Citation Nr: 0020121	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-15 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1983 to 
August 1985.

This appeal arises from a June 1998, Department of Veterans 
Affairs (VARO), Atlanta, Georgia rating decision, which, in 
pertinent part, denied the appellant entitlement to service 
connection for a mental disability shown as mixed bipolar 
disorder, schizoaffective disorder; and also denied 
entitlement to service-connection for PTSD.


FINDINGS OF FACT

1.  The appellant served on active duty from September 1983 
to August 1985.

2.  The record contains medical opinion of a nexus between a 
current psychiatric disorder and service. 


CONCLUSION OF LAW

The appellant's claim for service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under pertinent law and VA regulations, service connection may 
be granted if a psychiatric disorder was incurred or 
aggravated during service, or as a result of service, or if 
psychosis manifested to a compensable degree within one year 
thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1999).  It is not necessary 
to have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(1999).  A pre-existing injury or disease will be considered 
to have been aggravated by active military, naval or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant's service medical records show that he was 
evaluated as psychiatrically normal on his enlistment 
examination in September 1983.  However, during service, he 
reported psychiatric treatment, including hospitalizations, 
prior to service.  He indicated that his pre- service 
problems were due to manic depressive illness.  Evaluations 
in service resulted in diagnoses of mixed bipolar disorder, 
by, history, and no evidence of mental illness at this time.  
Several years after service, he again sought psychiatric 
treatment.  Recent diagnoses have included schizophrenia and 
schizoaffective disorder, bipolar type.  

In support of the claim, J.B., M.D., opined that the 
appellant "has not been normal since leaving the service."  
However, it was a "period of approximately four to five 
years before evidence of decompensation reappeared."  He 
further opined that the appellant's "experiences of the 
armed forces aggravated [his schizophrenia] and may have been 
a factor producing his current state of permanent and total 
disability because of his mental illness." 

There is reliable medical evidence of psychiatric problems 
prior to service, during service and subsequent to service.  
There is also medical opinion to the effect that the 
appellant's experiences in service aggravated his disorder.  
Accordingly, the Board finds that all of the requirements for 
a well-grounded claim have been met. 


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, including post traumatic 
stress disorder, is well grounded.  To this extent only, the 
claim is allowed.


REMAND

The VA has a duty to assist a veteran who has submitted a 
well-grounded claim in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the obligation to 
develop facts when the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet.App. 324 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  

While information in the claims file reflects that the 
appellant underwent psychiatric treatment prior to, and 
after, service, the treatment records themselves are not on 
file.  According to evidence in the file, pre- service 
treatment involved three psychiatric hospitalizations, 
treatment by Dr. Birge and treatment (as a dependent) by Drs. 
Ramires and Vincenquierre at Fort Stuart.  Post- service 
treatment mentioned included Emory University School of 
Medicine (Dr. Risby), "DeKalb", VA and Drs. Boyer and 
Birge.  These, and any other records of pre- or post- service 
psychiatric treatment should be obtained and associated with 
the claims file.  The, the appellant should undergo VA 
psychiatric examination to determine the nature of 
psychiatric disorder and its relationship to service.

Accordingly, the claim is REMANDED for the following:

1.  The RO should ask the appellant to 
list the names, addresses and approximate 
treatment dates for all providers of 
psychiatric treatment prior to and after 
service.  After obtaining the necessary 
authorization from him, the RO should 
obtain copies of all of these treatment 
records.  This should include copies of 
all current VA records of his psychiatric 
treatment.

2.  After the above records have been 
added to the file, the appellant should 
be scheduled for VA psychiatric 
examination by a psychiatrist who is not 
involved in his treatment.  The purpose 
of the examination is to determine the 
nature, date of onset and relationship to 
service of any psychiatric disability 
present.  Any necessary tests or studies 
should be conducted.  The claims file 
must be made available to the examiner.  

Following the examination, the examiner 
should answer the following questions: 
(1) What is/ are the current psychiatric 
diagnosis/es; (2) If the appellant 
suffers from an acquired psychiatric 
disorder, did the disorder pre- exist 
service; (3) If the psychiatric disorder 
pre- existed service, is at least as 
likely as not that it increased in 
severity during service, or as a result 
of service, and, if so, was any such 
increase beyond the natural progress of 
the disorder; and (4) If an acquired 
psychiatric disorder did not pre- exist 
service, is at least as likely as not 
that the disorder was first manifested in 
service or within one year of service or 
was caused by the appellant's experiences 
in service?  If the examiner is unable to 
answer the question, the reasons should 
be clearly stated.

3.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the claim. If 
the RO's determination remains adverse to 
the appellant, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


